DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment filed on 5/16/2022, in which claims 1, 10, 12 and 17 have been amended, claims 5-6, 8, and 14-16 have been canceled and entered of record.

Examiner's Amendment
3.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Claim 17 has been amended below in order to correct typographical error in the claim.

        The application has been amended as follows:
              In the claims: 
                  Claim 17 (Currently Amended): A method, comprising: 
                    activating an access line coupled to a memory cell to activate the memory cell; 
                    providing from a cell node of the activated memory cell a stored voltage to a first digit line coupled to the activated memory cell; 
                     capacitively coupling across a storage element of the activated memory cell a change in voltage of the cell node of the activated memory cell to a second digit line coupled to the activated memory cell, the first digit line and the second digit line comprising a first pair of digit lines; and 
                     activating a sense amplifier coupled to the first and second digit lines to amplify a voltage difference between the first and second digit lines resulting from providing the stored voltage to the first digit line and capacitively coupling a change in voltage of the cell node to the second digit line, 
                Page 5 of 11 4863-0267-6507\1Appi. No. 16/942,588 wherein the first digit line and second digit line are vertically displaced relative to one another,  

Allowable Subject Matter 
4.   Claims 1-4, 7, 9-13, and 17-20 are allowed.
5.  The following is a statement of reason for indication of allowable subject matter:   
       Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the second pair of digit lines do not include a digit line twist and the second pair of digit lines are adjacent the first pair of digit lines, the apparatus further comprising: a second sense amplifier coupled to the second pair of digit lines and configured to amplify a voltage difference between the third and fourth digit lines of the second pair of digit lines when activated;Page 2 of 11 4863-0267-6507\1Appl. No. 16/942,588 a second plurality of memory cells, each memory cell of the second plurality of memory cells including a first node coupled to the same third digit line of the second pair of digit lines and including a second node coupled to the same fourth digit line of the second pair of digit lines, each memory cell of the second plurality of memory cells configured to store a respective voltage and/or charge at a respective cell node and couple the respective voltage and/or charge to the first node when activated”, and a combination of other limitations thereof as claimed in the claim. Claims 2-4, 7 and 9-11 depend on claim 1.   
        Regarding independent claim 12, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a second memory cell of the plurality of memory cells, the second memory cell including a third node coupled to the second digit line to share the second digit line with the first memory cell, the second memory cell further including a second selection switch coupled to a second cell node of the second memory cell and the third node, and wherein the first digit line and the second digit line are vertically displaced relative to one another”, and a combination of other limitations thereof as claimed in the claim. Claim 13 depend on claim 12.   
            Regarding independent claim 17, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having Page 5 of 11 “4863-0267-6507\1Appi. No. 16/942,588wherein the first digit line and second digit line are vertically displaced relative to one another, wherein the second digit line is shared with an additional memory cell, and wherein the second digit line is coupled to a selection switch of the additional memory cell via a node of the additional memory cell”, and a combination of other limitations thereof as claimed in the claim. Claims 18-20 depend on claim 17. 
6.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827